Argued April 11, 1940.
These three appeals were heard together and argued on one brief.
In Nos. 82 (Maloney) and 83 (Maguire), each of the appellants was dismissed from a civil service position under the Unemployment Compensation Law (Act of December 5, 1936, P.L. of 1937, p. 2897), and on appeal to the board was reinstated, without reimbursement for loss of salary resulting from the dismissal. The appeals are ruled adversely to the appellants by our decision in Daley v. Unemployment Compensation Board ofReview, 140 Pa. Super. 203, 13 A.2d 888, where we said by way of summary: "Hence we are of opinion that the appellant on being restored to his former grade of employment, may apply to the board for reimbursement for loss of salary, and that the granting or refusal thereof rests in the discretion of the board and is not subject to review by this court."
The appeals in Nos. 82 and 83 are severally dismissed.
Appeal No. 84 (MacDonald) is governed, on the main point, in the appellant's favor, by our decisions in Kassarich v.Unemployment Compensation Board of Review, 139 Pa. Super. 599,  12 A.2d 823, and Speer v. Unemployment Compensation Boardof Review, 140 Pa. Super. 207, 14 A.2d 462. On the question of reimbursement for back salary, it is ruled against him by the case of Daley v. Unemployment Compensation Board ofReview, supra.
No. 84 October Term, 1940. The decision of the Unemployment Compensation Board of Review is reversed; the appeal is sustained; and the appellant is ordered to be restored to the same grade of employment in which he had been employed. *Page 407